DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejections of claims 4 and 7-9 are moot in view of the cancellation of the claims.
The rejection of claims 3-7 under 35 USC 101 is withdrawn in view of the cancelation of claims 4 and 7 and the amendment to claim 3 that now describes an assay, i.e., the detecting step, that is separate from the treating step; and, even though the detecting/assay step is based on a law of nature, i.e., the metabolic change, neither that step nor the following relies upon the law of nature per se.
The rejection of claims under 35 USC 112(b) is withdrawn in view of the amendment to or cancellation of the claims.
The rejection of claims 5 and 6 under 35 USC 112(a), enablement, is withdrawn in view of the amendment to claim 3. Note that claim 3 remains rejected and new claims are rejected below.
The rejection of claims 3-7 under 35 U.S.C. 102(a)(1) as being anticipated by Scharping et al. (Immunity 45:374-388, Aug. 2016, cited in the IDS filed 5/1/2019) is withdrawn in view of the cancelation of claims 4 and 7 and the amendment to claim 3 listing particular metabolic changes which are not taught or suggested by the reference.
The rejection of claims 3-7 under 35 U.S.C. 102(a)(1) as being anticipated by US 20170114137 A1 is withdrawn in view of the cancelation of claims 4 and 7 and the amendment to claim 3 listing particular metabolic changes which are not taught or suggested by the reference.
The rejection of claims 3-7 under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Berrien-Elliott et al. (Cancer Immunol Res. 2015 Feb; 3(2): 116–124) is withdrawn in view of the cancelation of claims 4 and 7 and the amendment to claim 3 listing particular metabolic changes which are not taught or suggested by the reference.
The rejection of claim 3-7 under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2016/012615, cited in the IDS filed 4/8/2020, is withdrawn in view of the cancelation of claims 4 and 7 and the amendment to claim 3 listing particular metabolic changes which are not taught or suggested by the reference.

Drawings
The replacement drawings were received on 7/7/22.  These drawings are not accepted.
These drawings are objected to because the first page of drawings does not have the figure number.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
It is acknowledged that the first two steps of claim 3--the administering a first dose and the detecting--are chronologically interchangeable.   This is evident by the inclusion of metabolic changes that are detected either “before administering the first dose” or “after administering the first dose”.

Claim Objections
Claims 3, 26 and 27 are objected to because of the following informalities:  the step of “detecting” is confusing because “in the subject” occurs at the end of the step. This is a particular problem because it is not clear to what “predetermined values from a non-responder” refers. See “Examiner’s Comment” below for suggested claim language.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 26, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            Claims 3, 26, 27 and 28 recites steps of “detecting at least one change selected from the group consisting of [first, second] metabolic changes…,” then treating the subject, after which the metabolic changes are finally listed. The claims are unclear because the selection of ‘at least one’ has only a single option in the group: metabolic changes. That is, the selection is from metabolic changes, instead the later listing of metabolic changes. Unless there is something besides metabolic changes that could be selected, the claim should instead use phrasing such as, ”…detecting at least oneselected from the group consisting of:…”
            Claims 3 and 26 are also indefinite because the first three listed metabolic changes recite “an increase in peripheral blood concentration of … before administering the first dose of a PD-1 signal inhibitor” (claim 3) or without a first dose administered (claim 26).  However, there cannot be a change before something happens to cause that change, e.g., before the first dose. There can be a relative difference, but not a change.  For claim 3, it does not make sense to first detect an increase, then administer a first dose of the inhibitor, then treat the subject by administering an effective amount of the inhibitor. Regardless, the results of the detection are completely independent of the treatment.
Claim 3, 26, and 27 are also indefinite because the detection of a change is relative “to predetermined values from a non-responder”, however, they do not indicate what the “predetermined values” (plural) are of, e.g., of said at least on metabolite.  Nor is there information on how they are predetermined.  It appears from the specification that the detection is of the level of at least one blood metabolite in a subject after a first dose of PD-1 signal inhibitor relative to the level of said at least one blood metabolite in a subject who does not show a change in level, i.e., who does not respond, when administered a PD-1 signal inhibitor (see Tables 1 and 2).  However, in the claims it is unclear to what the “non-responder” does not respond and how non-responsiveness is determined. On page 28, under Experimental methods, it is stated: “Those patients who were judged PD (progressive disease) according to the RECIST classification within 3 months after the start of treatment are regarded as non-responders, and those patients who were not judged PD within 3 months are regarded as responders7.” Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  
Claim 27 is indefinite because it is unclear what, if any, order the steps are in.  That is, it is unclear if either the first or second dose of PD-1 signal inhibitor is that which is administered as a therapeutically effective amount to the subject, i.e., in the treating step.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 remains and new claims 12-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for wherein the PD-1 signal inhibitor is an antibody or other known specific PD-1 signal inhibitor, does not reasonably provide enablement for a PD-1 signal inhibitor which is nonspecific or unknown when the application was effectively filed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claims that recite generically a “PD-1 signal inhibitor” are like a single means claim as defined in MPEP 2164.08: A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor Although the court in Fiers v. Sugano, 984 F.2d 164, 25 USPQ2d 1601 (Fed. Cir. 1993) did not decide the enablement issue, it did suggest that a claim directed to all DNAs that code for a specified polypeptide is analogous to a single means claim.
If one does not know what the PD-1 signal inhibitor is or how to administer it for treatment of cancer, then one cannot know what a therapeutically effective amount is. Dependent claims 5-6 specify the PD-1 signal inhibitor is an antibody, several of which specific to PD-1 were known in the art such as nivolumab used in Example 5. Antibodies specific to PD-L1 and PD-L2 (PD-1 ligands) were also known.  There is a limitless number of PD-1 signal inhibitors, with examples given, such as anti-PD-L2 antibodies, but also including, without limitation, nucleic acids, low molecular weight organic compounds, inorganic compounds, extracts from animals, plants and soils (paragraph bridging pp. 16-17). Some of these may not affect PD-1 signaling directly and would not reasonably be expected to be usable for treatment or for causing a change in a metabolite of the claimed method. Administration of the inhibitor to the subject is made independent of/regardless of the detection of at least one of the metabolic changes. 
The claims are extremely broad as they are drawn to PD-1 inhibitors. It is noted that all working examples are directed toward treatment of a cancer and the only PD-1 signal inhibitor actually used was the antibody nivolumab.  There is no guidance or direction about which unknown PD-1 signal inhibitors could be used in the instant claims or how to use them (e.g., dosage, route of administration, etc.). The prior art only teaches those known to the skilled artisan at the time the invention was effectively filed, even though the instant PD-1 signal inhibitors of specification and claims encompasses a vast multitude of potential and varied molecules.  It would require undue experimentation to practice the invention commensurate in scope with the claims.

Applicant argues in the paragraph bridging pp. 11-12 of the REMARKS that the claims have been amended to reference predetermined values from a non-responder, which can be set, for example, using a “cut-off value” from non-responders as the claimed “predetermined value”, with references made to particular locations in the specification. The argument has been fully considered, but is not persuasive. While the amendment to claim 3 addressed some of the issues of enablement, the scope of the PD-1 signaling inhibitor was not addressed. Further, as discussed immediately below, it appears that recitation of “predetermined values” is new matter. 



Claims 3, 5, 6, 10-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 3, 26 and 27 recite detecting a change relative to “predetermined values”.  There is no basis in the specification for “predetermined values” or how one skilled in the art would calculate it. Applicant, in the REMARKS filed 7/7/22 in the paragraph bridging pp. 11-12, points to the original specification at page 9; second last paragraph, page 10, second last paragraph, page 12, first paragraph; page 13, second last paragraph; page 15, first paragraph; page 26, second last paragraph, for basis of the term. However, these sections of the specification refer only to higher or lower values and cut-off values, without a description of how these specifically relate to “predetermined values” required by the claims. There is no definition, actual values, range of values or description of this term provided. This appears to be new matter not described in the specification. The written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement (see MPEP 2162(1)(B)).  While a “cut-off value” is mentioned in the specification, there is no direction or guidance of how to set or calculate that.  For example, it is not discussed how many values from non-responders would be needed to set a cut-off value, or if ethnicity or gender of the non-responder affects the value. 



Claims 3, 5, 6, 10-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims rely on comparison to values relative to a “non-responder”.  The specification discloses on page 28, under Experimental methods,“Those [non-small lung cancer] patients  who were judged PD (progressive disease) according to the RECIST classification within 3 months after the start of [anti-PD-1 nivolumab antibody] treatment are regarded as non-responders, and those patients who were not judged PD within 3 months are regarded as responders7.”  (See the legend of Table 2, p. 49, for information on treatment used.) This is the only means to identify a non-responder provided in the specification. These PD patients meet the written description provision of 35 USC 112, first paragraph, for a non-responder. This group of PD patients previously treated with the PD-1 signal inhibitor nivolumab do not, however, form the basis for a representative number of “non-responders” to support the genus encompassed by the term or show that the inventors were in possession of the invention as broadly claimed. The claims are directed to a genus of non-responders, encompassing any subject, e.g.¸ with or without cancer, who did not respond to a treatment, which treatment is, for example, administration of a PD-1 signal inhibitor or cisplatin, radiation therapy or surgery.  None of these other “non-responders” meets the written description provision of 35 USC 112(a). 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993).  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence. In this instance for the claimed method, applicant has disclosed only a very particular, limited subset of patients who are non-responders as discussed above.  The specification does not support the broad class of non-responders in the claims.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


Claims 3, 5, 6, 10 and 12-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims have been amended to be directed to therapy of cancer, a viral infection or both, where the method requires measurement of a metabolic change selected from an increase in four intestinal flora-related metabolite and an increase or decrease in eight energy metabolism-related metabolites. The specification discloses that after administration with the PD-1 signal inhibitory antibody, nivolumab, cancer patients who are “responsive” to the therapy show a decrease or increase in the concentration of certain energy metabolism-related metabolites in peripheral blood (see Tables 1 and 2) relative to cancer patients treated with nivolumab who are “non-responsive” to the therapy.  These non-responsive patients are defined (p. 28, last paragraph) as having PD (progressive disease) according to the RECIST classification within 3 months after the start of nivolumab treatment, in contrast to the responders, who did have PD within 3 months after the start of the treatment.  Additionally, it was found that before nivolumab administration, cancer patients classified as responders showed higher levels of certain intestinal flora-related metabolites compared to patients ultimately classified as non-responders. There is no written description for differences in the peripheral blood concentration of the recited metabolites in a virally infected patient, whether the concentration of the metabolites was measured before or after administration of the PD-1 signal inhibitor.
The art shows that the role of the PD-1/PD-L1 pathway in viral infection is more complex than in cancer.  For instance, Schönrich et al. (Front. Cell Infect. Microbiol. 9:207, 13 June 2019) discusses that the type and timing of viral infection (acute v. chronic) affects the involvement and expression of PD-L1 and its receptor, PD-1.  For example (p. 5, col. 2, second paragraph), during the antiviral immune response to viral hemorrhagic fever (VHF) it is suggested that there are “variations in PD-L1 expression (e.g., timing, cell type, or strength), imbalance between co-stimulator vs. co-inhibitory receptors (failure of “checks and balances”), or altered usage of PD-L1 interaction partners (PD-1, CD80, and possibly additional unknown partners).”  During chronic LCMV (lymphocytic choriomeningitis virus) infection, blocking the PD-1/PD-L1 axis reinvigorates antiviral T cell function after T cell exhaustion and reduces viral load; however, “CD8+ T cells also become exhausted in the absence of PD-1….” (p. 7, col. 2, first paragraph)  “[I]n the late phase of acute viral infection, PD-L1 is strongly upregulated thereby downregulating terminal differentiation of CD8+ T cells and preventing excessive tissue damage due to uncontrolled cytotoxic attack.” (p. 4, col. 2)  Schönrich et al. concludes that the role of PD-1 and PD-L1 in viral infections may be a host-protective or antiviral one (p. 8, col. 2, third paragraph). What this suggests is that the role of PD-1 in viral infection is not as clear cut as in cancer.  Due to this and to the lack of description in the specification of metabolite levels associated with viral infection and/or with administration of an antiviral PD-1 signal inhibitor in a subject with a viral infection, the skilled artisan cannot readily envision what changes of the recited peripheral blood metabolites would be expected or if any changes would be significant enough to distinguish PD-1 signal inhibitor-responding subjects from non-responders. It does not appear the inventors were in possession of the claimed method as it relates to viral infection.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  In this instance, while there may be enablement for therapy of viral infection with anti-PD-1 blocking antibodies (e.g., Lee et al., Immunopathol. Dis. Therap. 6(1-2): 7–17, 2015, previously cited), there is not written description to support the metabolic changes recited in the claims in relation to viral infection.



Examiner’s Comment
The following claims are drafted by the examiner and presented to applicant for consideration as clarifying both the content and scope of the subject matter in view of 35 USC 112(a) and (b). See Example 5 for basis. Please note that the below claims may still raise issues of patentability other than 35 USC 112(a) and (b), e.g., 35 USC 101.

A method of therapy for a cancerin a subject in need thereof, the method comprising:
(i) administering a first dose of a PD-1 signal inhibitor to the [[a]] subject,
(ii) detecting a difference in the peripheral blood concentration of at least one energy metabolism-related metabolite in the subject in response to said first dose of the PD-1 signal inhibitor the peripheral blood concentration of the at least one energy metabolism-related metabolite in a non-responder, wherein a non-responder is patient with cancer who has progressive disease (PD) according to the RECIST classification within 3 months after the start of PD-1 signal inhibitor treatment, administered the same first dose of PD-1 signal inhibitor, and
(iii) if a difference in peripheral blood concentration of said at least one energy metabolism-related metabolite in said subject relative to in said non-responder was detected in (ii), wherein the PD-1 signal inhibitor is an antibody and wherein the difference in the peripheral blood concentration of said at least one energy metabolism-related metabolite in the subject is:
a decrease in a peripheral blood concentration of aminoadipic acid after administering the first dose of the PD-1 signal inhibitor, 
an increase in a peripheral blood concentration of gluconic acid after administering the first dose of the PD-1 signal inhibitor, 
an increase in a peripheral blood concentration of cystine after administering the first dose of the PD-1 signal inhibitor,
an increase in a peripheral blood concentration of thyroxine after administering the first dose of the PD-1 signal inhibitor, 
an increase in a peripheral blood concentration of indoxyl sulfate after administering the first dose of the PD-1 signal inhibitor,
a decrease in a peripheral blood concentration of 3-methyl-2-oxobutyric acid after administering the first dose of the PD-1 signal inhibitor, 
a decrease in a peripheral blood concentration of nicotinamide after administering the first dose of the PD-1 signal inhibitor, 
a decrease in a peripheral blood concentration of 2-aminoethanol after administering the first dose of the PD-1 signal inhibitor, and/or 
a decrease in a peripheral blood concentration of lactic acid after administering the first dose of the PD-1 signal inhibitor.



A method of therapy for a cancerin a subject in need thereof, the method comprising:

detecting a difference in the peripheral blood concentration of at least one intestinal flora-related metabolite in said subject the peripheral blood concentration of the at least one intestinal flora-related metabolite in a non-responder, wherein a non-responder is patient with cancer who has progressive disease (PD) according to the RECIST classification within 3 months after the start of PD-1 signal inhibitor treatment, and 
if a difference in peripheral blood concentration of said at least one intestinal flora-related metabolite in the subject relative to in said non-responder was detected, wherein the PD-1 signal inhibitor is an antibody and wherein the difference in the peripheral blood concentration of said at least one intestinal flora-related metabolite is:
an increase in a peripheral blood concentration of hippurate before administering the first dose of the PD-1 signal inhibitor, 
an increase in a peripheral blood concentration of indoxyl sulfate before administering the first dose of the PD-1 signal inhibitor, and/or
an increase in a peripheral blood concentration of uric acid before administering the first dose of the PD-1 signal inhibitor, 


Prior Art
The art made of record and not relied upon is considered pertinent to applicant's disclosure.
Routy et al. (Science, 359(6371):91-97, doi: 10.1126/science.aan3706, Epub 2017 Nov 2, Jan. 2018) teaches that which gut microbes are present in a cancer patient helps determine if PD-1-based immunotherapy will be effective, that is, if the cancer patent will be a responder or non-responder.  It is also noted that designation of non-responders was assessed by RECIST1.1 (p. 2/7, second paragraph).  This research supports the expectation of a difference in peripheral blood concentration of some intestinal flora-related metabolites and responsiveness to anti-PD-1 antibody therapy in the treatment of cancer. This is one of many articles showing a correlation with changes in intestinal flora and response or responsiveness to PD-1 signal inhibitors. However, none of the articles show changes in the particular metabolites recited in the instant claims.
   Yamauchi et al. (Anticanc. Res. 33:3947-3952, 2013) found that serum uric acid levels were generally lower in newly diagnosed AML (acute myeloid leukemia) patients who had complete remission after treatment compared to those who did not (p. 3948, paragraph bridging cols. 1-2).  Higher levels were associated with poor prognosis (p. 3951, first paragraph). This is in contrast to blood uric acid concentration found by the inventors in non-small cell lung carcinoma patients who were responsive to anti-PD-1 inhibitor therapy compared to non-responsive patients.
Chen et al. (Oncotarget, 7(52):87496-510, 2016) found that of 14 metabolites showing diagnostic value for gastric cancer, hippuric acid was not one of them (p. 875012, first paragraph).  It is noted that detection was in urine as opposed to the peripheral blood used in the instant application.
Stotz et al. (PLoS ONE 9(8): e104730. doi:10.1371/journal.pone.0104730, 2014) teach that uric acid (UA) is a metabolic product (p. 1, col. 1, start of second paragraph). It was found that the level of uric acid was increased in blood plasma of patients with pancreatic cancer and served as an independent prognostic factor for overall survival (p. 4, col. 1, second and third paragraphs).  It is reported (p. 5, col. 2, third paragraph) that “UA level provides an easily and generally available, low price biomarker.” However, the art does not support using a PD-1 inhibitor for treatment of pancreatic cancer. Therefore, it would not have been obvious to use detection of UA in combination with administration of a PD-1 inhibitor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.           
            If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
            Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646
September 9, 2022